ROBB, Associate Justice.
Appeal from a judgment in the Supreme Court of the District.
The suit was on a policy of war risk insurance. To appellant’s declaration, two pleas, were filed: First, the statute of limitations; second, denial that appellant was permanently and totally disabled. Appellant joined issue on these pleas. Testimony was taken and trial had, resulting in a verdict for the defendant.- Motion for. a new trial was overruled, and judgment entered on the verdiet.
No bill of exceptions was taken. The record before us does not contain the evidence adduced at the trial, the charge of the court, nor disclose that any exceptions were taken.
[I] In the absence of any exception properly appearing in the record, nothing is presented for this court to review. National Metropolitan Bank v. Lincoln, 37 App. D. C. 254; Fletcher v. Fletcher, 43 App. D. C. 180.
 The wisdom of this rule is made manifest in this case. Appellant now contends that his right was prejudiced by the plea of the statute of limitations, and that it was error on the part of the court below not to strike it. No motion to strike was made. On the contrary, the record recites that appellant joined issue “upon the pleas of the defendant, and each of them.” Having gone to trial on the issues raised by these pleas, appeUant is not now in a position to challenge their form, or sufficiency. Moreover, in the absence of a bill of exceptions, we must assume that, if the issue of the statute of limitations became inapplicable, the court so charged the jury.
The judgment is affirmed.
Affirmed.